DETAILED ACTION
This is the Final Office Action for application number 17/498,589 WATER CONSERVATION BASED ON TOILET SEAT POSITION, filed on 10/11/21.  Claims 2-5, 9-10 and 13-21 are pending.  Claims 1, 6-8, 11 and 12 have been cancelled.  This Final Office Action is in response to applicant’s reply dated 11/17/22.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 2-5, 9-10, 13-16, and 19-21 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Nowak et al. (US 8,434,172).
Regarding claim 2 Nowak shows a flushing system (Fig. 1) comprising: a toilet (20); a fluid regulation component (10, 65) configured to regulate an amount of a fluid used to flush the toilet during a flush cycle, the fluid regulation component including a flow regulation portion (10; solenoid and diaphragm; note, col. 2, lines 4-8) for adjustably regulating at least one of a flow rate and a flow volume of the fluid used to flush the toilet (note, col. 2, lines 4-8; volume regulated; note, col. 2, lines 8-20); and a position detector (30) communicatively coupled to the fluid regulation component (10, 65; note, col. 2, lines 8-20), wherein the position detector consists of at least one of an electronic sensor and an acoustic sensor (infra -red sensor is an electronic sensor), the position detector configured to: detect one of a) a first distance (80) of a user from the position detector and b) a second distance (70) of the user from the position detector that is shorter than the first distance; generate a position signal reflective of one of the first distance and the second distance; and, transmit the position signal to the fluid regulation component (note, col. 2, lines 8-20).  
Regarding claim 3 Nowak shows the flushing system of claim 2, wherein the fluid regulation component is configured to dispense the fluid in at least one of a) a first volume and b) for a first period of time when the user is at the first distance that is less than at least one of c) a second volume and d) for a second period time when the user is at the second distance (note, col. 2, lines 8-20).  
Regarding claim 4 Nowak shows the flushing system of claim 2, wherein the position detector (30) is located behind a toilet seat of the toilet (Figs. 1-2).  
Regarding claim 5 Nowak shows the flushing system of claim 2, wherein the position detector communicatively coupled to the fluid regulation component is at least one of wirelessly coupled and wired coupled to the fluid regulation component (wireless i.e. sends signals; note, col. 2, lines 8-20).  
Regarding claim 9 Nowak shows the flushing system of claim 2, wherein the position detector includes a field of view that is substantially horizontal to a toilet seat of the toilet (Figs. 1-2).  
Regarding claim 10 Nowak shows the flushing system of claim 2, wherein the position detector is configured to transmit the position signal after the user uses the toilet (note, col. 2, lines 44-47).  
Regarding claim 13 Nowak shows the flushing system of claim 2, further comprising a power source electrically coupled to at least one of the position detector and the fluid regulation component (implicit).  
Regarding claim 14 Nowak shows the flushing system of claim 2, wherein the fluid regulation component includes a processor, a computer memory in communication with the processor, and a logic stored within the computer memory that when implemented by the processor cause the processor to perform a plurality of functions comprising: receiving the position signal; and, actuating the flow regulation portion to dispense the fluid (controller 65; Fig. 3; note col. 2, lines 21-57).  
Regarding claim 15 Nowak shows the flushing system of claim 14, wherein the plurality of functions further comprise dispensing the fluid in at least one of a) a first volume (80, short flush) and b) for a first period of time when the user is at the first distance that is less than at least one of c) a second volume (70; long flush) and d) for a second period time when the user is at the second distance (70, 80; note, col. 2, lines 8-20).  
Regarding claim 16 Nowak shows the flushing system of claim 14, wherein the plurality of functions further comprise transmitting the position signal after the user uses the toilet (note, col. 2, lines 44-47).    
Regarding claim 19 Nowak shows a method of regulating an amount of fluid dispensed into a toilet, the toilet including a toilet bowl (at 20) and a fluid regulation component (10, 65) configured to dispense a fluid into the toilet bowl, the method comprising: detecting a distance of a user from the toilet and generating a position signal representative of the distance of the user with a position detector (30); wherein the position detector consists of at least one of an electronic sensor and an acoustic sensor (infra -red sensor is an electronic sensor); and, receiving the position signal at the fluid regulation component and dispensing the fluid in at least one of a) a first volume (short flush) and b) for a first period of time when the user is at a first distance (80) that is less than at least one of c) a second volume (long flush) and d) for a second period time when the user is at a second distance (70; note, col. 2, lines 8-20).  
Regarding claim 20 Nowak shows the method of claim 19, further comprise transmitting the position signal after the user uses the toilet (note, col. 2, lines 44-47).    
Regarding claim 21 Nowak shows the method of claim 19, further comprising: using a processor configured to implement a logic to perform the steps of: receiving the position signal; and, actuating the fluid regulation component to dispense the fluid (controller 65; Fig. 3; note col. 2, lines 21-57).  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 17 and 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nowak et al. (US 8,434,172) in view of Parsons et al. (US 8,042,202).
Regarding claim 17 Nowak shows a flushing system (Fig. 1) comprising: a toilet (20); a fluid regulation component (10, 65) configured to regulate an amount of a fluid used to flush the toilet during a flush cycle, the fluid regulation component including a flow regulation portion (10; solenoid and diaphragm; note, col. 2, lines 4-8) for adjustably regulating at least one of a flow rate and a flow volume of the fluid used to flush the toilet (note, col. 2, lines 4-8; volume regulated; note, col. 2, lines 8-20); and a position detector (30) communicatively coupled to the fluid regulation component (10, 65; note, col. 2, lines 8-20), wherein the position detector consists of at least one of an electronic sensor and an acoustic sensor (infra -red sensor is an electronic sensor), the position detector configured to: detect one of a) a first distance (80) of a user from the position detector and b) a second distance (70) of the user from the position detector that is shorter than the first distance; generate a position signal reflective of one of the first distance and the second distance; and, transmit the position signal to the fluid regulation component (note, col. 2, lines 8-20).  But Nowak fails to show the device may be a retrofit kit.  However, Parsons details that retrofit ‘kits’ are known and now available more widely due to availability of battery-power conversion kits that can convert manual facilities to automatic without the need to run an electrical wire system (note, col. 1, lines 41-50).  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Nowak to include being a retrofit kit for the purpose of being able to make manual flush toilets automatic as shown by Parsons and save water in the process. 
Regarding claim 18 Nowak shows the retrofit kit of claim 17, wherein the position detector is configured to at least one of electronically, acoustically, and optically detect the first distance and the second distance of the user when the position detector is coupled to the installed toilet (note, col. 1, lines 64-65; infrared position sensor).  
Response to Arguments
Applicant's arguments filed 11/17/22 have been fully considered but they are not persuasive. Applicant argues that the current amendment overcomes the rejection of record and points to  (¶ [0075]) of the specification as delineating electronic sensors from optical sensors.  However, the specification of the instant invention clearly details that electronic sensors include “optical sensors (e.g., IR proximity sensor, capacitive, Doppler effect, sonar, magnetic, camera, etc.), electronic switched, gyroscopes, etc.…”. Therefore IR sensors by applicant’s own definition is considered and electronic sensor and the IR sensor shown by Nowak, meets the amended claim language in full.  As such the rejection of record has been maintained.
Additionally claim 18 of the instant invention further details that optical sensors are interchangeable in the instant invention.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Barrett, Sr. et al. (US 5,187,818) shows the general state of the art of a toilet with user position detector.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE J SKUBINNA whose telephone number is (571)270-5163.  The examiner can normally be reached on Monday thru Thursday, 9:30 AM to 6PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID ANGWIN can be reached on 571-270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTINE J SKUBINNA/Primary Examiner, Art Unit 3754                                                                                                                                                                                                        12/5/2022